Case 0:20-cv-60060-RS Document 24 Entered on FLSD Docket 06/22/2020 Page 1 of 10



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                                 Case No.: 0:20-cv-60060

  ADRIANA BARBIERI,


          Plaintiff,

  v.

  441 MOTORS, LLC.,

        Defendant.
  __________________________________/

       RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO DISMISS [D.E. 14]

          Plaintiff Adriana Barbieri (“Plaintiff”) submits this Response to Defendant 441 Motors, LLC’s

  (“Defendant”) Motion to Dismiss and states:

                                                        INTRODUCTION

          1.         Defendant’s Motion to Dismiss [D.E. 14] (the “Motion”) is the product of Defendant’s

  plainly erroneous reading of the First Amended Complaint [D.E. 12] (the “FAC”), Defendant’s clear

  miscomprehension of the authority it believes to be relevant, and, of course, Defendant’s rampant

  mischaracterization of the actual allegations of the FAC. See, e.g., Motion at 1 (wherein Defendant,

  even while citing FAC at ¶ 17, flagrantly claims “Plaintiff alleges that 441 sent a single marketing text

  message to her without consent on October 5, 2019.”); FAC at 4, ¶ 17 (wherein Plaintiff clearly and

  objective alleged “[d]espite Plaintiff having been registered on the National Do-Not-Call Registry since

  May 20, 2017, Defendant sent Plaintiff more than two marketing text messages.” (emphasis

  added)). As illustrated further below, Defendant’s Motion is of zero merit and, as such, Plaintiff asks

  this Court to deny Defendant’s objectively frivolous Motion to Dismiss, and in so doing, award Plaintiff

  attorneys’ fees and cost for having to respond to the same.
                                                                                                                  PAGE | 1 of 10
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:20-cv-60060-RS Document 24 Entered on FLSD Docket 06/22/2020 Page 2 of 10



                                                 POSTURE & BACKGROUND

          2.         On May 29, 2020, Plaintiff, individually and on behalf of the proposed “Do Not Call

  Registry Class,”1 filed her First Amended Complaint (FAC) alleging Defendant “violated 47 U.S.C. §

  227(c)(5)” by sending “more than one text message in a 12-month period….” FAC at 8, ¶ 41.

          3.         On June 01, 2020, Defendant filed the Motion to Dismiss (Motion) now before this

  Court. See D.E. 14. In the Motion, Defendant advances four principle arguments: (1) “Plaintiff does

  not sufficiently allege an injury in fact sufficient to confer standing;” Motion at 3 (emphasis

  original), (2) “Plaintiff fails to state a claim for violation of 227(c) since she fails to allege that she

  received more than one text;” Motion at 8 (emphasis original), (3) “Claims asserting willful

  violations should be dismissed independently;” Motion at 10 (emphasis original), and (4) “Plaintiff

  does not have standing to seek and injunction.” Id.

          4.         Setting aside Defendant’s erroneous reading and otherwise mischaracterization of the

  allegations contained in the FAC, Defendant’s seminal argument, i.e., that “Plaintiff does not sufficiently

  allege an injury in fact sufficient to confer standing,” Motion at 3 (emphasis added), is premised entirely

  on Defendant’s fundamental misunderstanding of Telephone Consumer Protection Act (“TCPA”)

  violations arising under 47 U.S.C. § 227(c). As for Defendant’s second, third, and fourth argument,

  supra ¶ 3, such are the result of Defendant’s refusal to read the plain-and-clear allegations of the FAC

  and otherwise the product of Defendant’s willful mischaracterization of the FAC’s allegations in an

  attempt to delay litigation, waste the resources of Plaintiff, and mislead this Court.



  1
    FAC at 5, ¶ 23 (wherein Plaintiff defines the “Do Not Call Registry Class” as consisting of: “[1]
  All persons in the United States [2] within the four years immediately preceding the filing of this
  Complaint [3] whose cellular telephone number [4] was sent more than one text message [5] within
  any 12-month period [6] from Defendant, or another person or entity acting on Defendant’s behalf,
  [7] whereby said cellular telephone number was placed on the national do-not-call registry more
  than thirty-one (31) days prior to the class member being sent the subject text messages(s).”).
                                                                                      PAGE | 2 of 10
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:20-cv-60060-RS Document 24 Entered on FLSD Docket 06/22/2020 Page 3 of 10



                                                          STANDARD

         5.         Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain “‘a short

  and plain statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

  defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

  v. Twombly, 550 U.S. at 555 (citations omitted). In Twombly, the Supreme Court explained that

  “[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as

  true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 129 S. Ct. at 1949

  (citation omitted). In sum, “[t]he plausibility standard ‘calls for enough fact to raise a reasonable

  expectation that discovery will reveal evidence’ of the defendant’s liability.” Miyahira v.

  Vitacost.com, Inc., 715 F.3d 1257, 1265 (11th Cir. 2013) (quoting Twombly, 550 U.S. at 556).

         6.         The Eleventh Circuit, in addressing the pleading standard under Twombly, has

  stated that “[t]his rule does not ‘impose a probability requirement at the pleading stage.’” Rivell

  v. Private Health Care Sys., Inc., 520 F.3d 1308, 1309 (11th Cir. 2008) (citations omitted); see

  also F.T.C. v. 1st Guar. Mortg. Corp., No. 09-61840-CIV-SEITZ, 2011 WL 1226213, at *2 (S.D.

  Fla. Mar. 30, 2011) (“Dismissal is only appropriate where the plaintiff’s factual allegations do not

  ‘raise a right to relief above a speculative level.’”). Instead, the “standard ‘simply calls for enough

  fact to raise a reasonable expectation that discovery will reveal evidence’ of the required element.”

  Id. at 1309-10 (citations omitted). “It is sufficient if the complaint succeeds in ‘identifying facts

  that are suggestive enough to render [the element] plausible.’” Id. at 1310 (citations omitted).

  When considering a motion to dismiss for failure to state a claim, the “allegations in the complaint

  are taken as true and construed in the light most favorable to the plaintiffs.” Id. at 1309.




                                                                                                                 PAGE | 3 of 10
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-60060-RS Document 24 Entered on FLSD Docket 06/22/2020 Page 4 of 10



  DEFENDANT FAILS TO GRASP THE DIFFERENCE BETWEEN VIOLATIONS OF §
  227(b) AND VIOLATIONS OF § 227(c) OF THE TCPA AND, WITHOUT QUESTION,
  PLAINTIFF HAS SUFFERED A “CONCRETE INJURY THAT MEETS THE MINIMUM
  REQUIREMENTS OF ARTICLE III STANDING.”

         7.         It is without question that, “[t]o establish injury in fact, a plaintiff must show that

  he or she suffered ‘an invasion of a legally protected interest’ that is ‘concrete and particularized’

  and ‘actual or imminent, not conjectural or hypothetical.’” Spokeo, Inc. v. Robins, 136 S. Ct. 1540,

  1548 (2016) (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992)). Equally without

  question is that “[t]he TCPA creates a private right of action for anyone who receives more than

  one call within a year from the same entity in violation of these regulations, and plaintiffs can

  recover $500 in statutory damages for each violation.” Cordoba v. DIRECTV, LLC, 942 F.3d

  1259, 1265 (11th Cir. 2019) (citing 47 U.S.C. § 227(c)(5)). Defendant, however, simply ignores

  such binding precedent and, instead, chooses to advance argument inapplicable to the case at hand.

         8.         Here, Defendant attempts to build upon its utterly false portrayal of the FAC as

  involving a single text message by feverously heralding precedent involving violations of 47

  U.S.C. § 227(b) as “indistinguishable” from Plaintiff’s claim arising under § 227(c). See Motion

  at 5 (wherein Defendant claims Plaintiff’s case to be “indistinguishable” from Salcedo v. Hanna,

  936 F.3d 1162, 1169 (11th Cir. 2019) and Fenwick v. Orthopedic Specialty Inst., PLLC, No. 0:19-

  CV-62290, 2020 U.S. Dist. LEXIS 21566 (S.D. Fla. Feb. 4, 2020)).

         9.         Plainly, in Salcedo, the Eleventh Circuit grappled with whether the plaintiff had

  sustained a sufficiently “concrete” injury to manifest the necessary Article III standing to pursue

  an alleged violation of 47 U.S.C. § 227(b)(1)(A)(iii). Setting aside the fact that Plaintiff’s claim

  arises under § 227(c) and not § 227(b), see, e.g., FAC at 4, ¶ 17, as the Eleventh Circuit made clear

  in a subsequent decision, “[t]he receipt of more than one unwanted telemarketing call … is a

  concrete injury that meets the minimum requirements of Article III standing.” Glasser v
                                                                                                                 PAGE | 4 of 10
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-60060-RS Document 24 Entered on FLSD Docket 06/22/2020 Page 5 of 10



  Hilton Grand Vacations Co., 948 F.3d 1301, 1306 (11th Cir. Fla. January 27, 2020) (quoting

  Cordoba, 942 F.3d 1259 at 1270). In fuller context, the Glasser court stated:

                  The only tricky issue is whether these unwanted phone calls amount
                  to concrete injuries. That Congress called them injuries and awarded
                  damages for them does not end the inquiry. Congress “cannot erase
                  Article III's standing requirements” by granting a plaintiff “who
                  would not otherwise have standing” the right to sue via
                  statute. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547-48, 194 L. Ed.
                  2d 635 (2016) (quotation omitted). A real injury remains necessary.
                  But a recent decision, as it happens, resolves the point for the
                  plaintiffs. “The receipt of more than one unwanted
                  telemarketing call,” the court concluded, “is a concrete
                  injury that meets the minimum requirements of Article III
                  standing.” Cordoba v. DIRECTV, LLC, 942 F.3d 1259, 1270 (11th
                  Cir. 2019). We appreciate that the point is close, as another decision
                  of the court suggests. See Salcedo v. Hanna, 936 F.3d 1162, 1168
                  (11th Cir. 2019). But Cordoba resolves it, establishing an Article
                  III injury and giving plaintiffs standing to bring these claims.

  Glasser, 948 F.3d 1301 at 1305-1306 (emphasis added).

         10.      The same is true for the facts Fenwick, in that, the therein plaintiff’s claims

  involved violations of § 227(b) of the TCPA, not violations of § 227(c), and whether the plaintiff

  sufficiency alleged the use of an Automated Telephone Dialing System (“ATDS”). Make no

  mistake, liability under 42 U.S.C. § 227(c) does not require a defendant to have utilized an either

  ATDS or prerecorded voice. Rather, violations of § 227(c) of the TCPA, as discussed below,

  simply require more than one call within a twelve-month period to a number listed on a do-

  not-call registry. Spinelli v. Storm Tight Windows, 2019 U.S. Dist. LEXIS 27573, at *10-11 (S.D.

  Fla. Feb. 21, 2019).

         11.      With respect to the matter at hand, again, Plaintiff seeks to hold Defendant liable

  under § 227(c) of the TCPA for sending Plaintiff two or more text messages within any 12-month

  period more than thirty (30) days after Plaintiff registered her telephone number on the National

  Do-Not-Call Registry. See FAC at 3, ¶ 11, 14-17. Defendant’s attempt to shoehorn inapplicable
                                                                                                               PAGE | 5 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-60060-RS Document 24 Entered on FLSD Docket 06/22/2020 Page 6 of 10



  argument into a merits challenge to the FAC, at best, misguided and at worst an intentional attempt

  to waste the resources of Plaintiff and this Court.

         12.       Simply put, and as the Eleventh Circuit makes clear, the two or more marketing

  text messages Defendant sent to Plaintiff, see FAC at ¶ 17, meets the minimum requirements of

  Article III standing and Defendant’s argument does not apply to Plaintiff’s § 227(c)(5) claim.

  THE ACTUAL ALLEGATIONS OF THE FIRST AMENDED COMPLAINT CLEARLY
  ESTABLISH A PRIMA FACIE CASE AGAINST DEFENDANT FOR VIOLATION OF 42
  U.S.C. § 227(c).

         13.       Defendant’s second argument, i.e., that “Plaintiff fails to state a claim for violation

  of 227(c) since she fails to allege that she received more than one text,” Motion at 8, fails in the

  same spectacular fashion as Defendant’s other arguments, in that, Defendant’s attack is objectively

  premised on a complete false reading of the actual allegations contained in the FAC. See, e.g.,

  Motion at 8 (wherein Defendant continues is erroneous scheme of mischaracterizing the

  allegations of the FAC to support Defendant’s manufactured and otherwise illusory challenge to

  the FAC, stating “Plaintiff’s claim for violation of § 227(c) fails since she does not allege any facts

  that she had received two or more [text messages] in a twelve-month period.”).

         14.       “Under 47 U.S.C. § 227(c) and the related regulations, it is a violation of the TCPA

  for parties to make more than one call within a twelve-month period to a number listed on a do-

  not-call registry provided for by the Federal Communications Commission [] without the

  residential telephone subscriber's prior express written consent. 47 U.S.C. § 227(c)(5); 47 C.F.R.

  § 64.1200(c)(2); 47 C.F.R. § 64.1200(e).” Spinelli v. Storm Tight Windows, 2019 U.S. Dist.

  LEXIS 27573, at *10-11 (S.D. Fla. Feb. 21, 2019).

         15.       As the FAC makes plain-and-clear, “on or about October 5, 2019, Defendant

  began sending marketing text messages to Plaintiff’s cellular telephone number [] without

                                                                                                                PAGE | 6 of 10
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-60060-RS Document 24 Entered on FLSD Docket 06/22/2020 Page 7 of 10



  Plaintiff’s prior express consent.” FAC at 3, ¶ 11 (emphasis added). “At no point in time did

  Plaintiff provide Defendant with Plaintiff’s express written consent to be contacted by text

  message. In fact, Plaintiff did not provide Defendant with any consent, express or otherwise,

  to contact Plaintiff.” FAC at 3, ¶ 13 (emphasis added). “No business relationship, established or

  otherwise, has ever existed between Defendant and Plaintiff, in that, Defendant had no expectation

  or reason to believe it could send the complained of marketing text messages to Plaintiff for any

  reason.” FAC at 3, ¶ 14. “Plaintiff has been on the National Do-Not-Call Registry since May

  20, 2017.” FAC at 3, ¶ 16 (emphasis added). Lastly, and most pointed of all, “[d]espite Plaintiff

  having been registered on the National Do-Not-Call Registry since May 20, 2017, Defendant

  sent Plaintiff more than two marketing text messages.” FAC at 3, ¶ 17. Defendant’s attempt to

  portray Plaintiff as alleging to have received only one text message is completely contrary to the

  actual allegations contained in the FAC.

  DEFENDANT’S UNSUPPORTED ATTEMPT TO PREVENT PLAINTIFF FROM
  RECOVERING TREBLE DAMAGES FOR VIOLATIONS OF THE TCPA PROVEN TO
  BE WILLFUL, ALONG WITH DEFENDANT’S MISGUIDED CHALLENGE TO THE
  INJUNCTIVE RELIEF SOUGHT BY PLAINTIFF, EQUALLY WARRANT REJECTION.

         16.      In a fading attempt to drum-up illusory challenges to the sufficiency of the FAC,

  Defendant claims that Plaintiff ought not be able to recover treble damages from Defendant for its

  (Defendant’s) willful violations of the TCPA. Defendant, however, offers no support for such

  argument. Luckily for Plaintiff, the statute under which she seeks to hold Defendant accountable

  affords the relief Plaintiff justifiably seeks. See Cordoba, 942 F.3d 1259 at 1265 (“The TCPA

  creates a private right of action for anyone who receives more than one call within a year from the

  same entity in violation of these regulations, and plaintiffs can recover $500 in statutory damages

  for each violation. See 47 U.S.C. § 227(c)(5). The statute provides an affirmative defense for

  defendants who ‘established and implemented, with due care, reasonable practices and procedures
                                                                                                               PAGE | 7 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-60060-RS Document 24 Entered on FLSD Docket 06/22/2020 Page 8 of 10



  to effectively prevent telephone solicitations in violation of the regulations,’ but it also makes

  available treble damages against a defendant who ‘willfully or knowingly violated the

  regulations.’”).

          17.      As for Defendant’s final argument, i.e., that Plaintiff lacks standing to obtain the

  injunctive relief, Defendant, once again, relies on its erroneous and misguided argument that

  “Plaintiff [] lacks Article III standing to seek injunctive relief.” Motion at 11. As stated above,

  Plaintiff fundamentally possesses Article III standing to hold Defendant liable for violating 42

  U.S.C. § 227(c) and none of Defendant’s erroneous readings of the FAC support finding otherwise.

          18.      Further, Defendant’s claim that there is no substantial likelihood that she will be

  injured again in the future by Defendant, Plaintiff draws attention to the fact that, as Plaintiff made

  clear in the FAC, no relationship whatsoever existed between Plaintiff and Defendant capable of

  garnering any communication from Defendant, and Defendant had no right whatsoever to contact

  Plaintiff via any means. FAC at ¶ 13-14 (alleging, among other things, that “Defendant had no

  expectation or reason to believe it could send the complained of marketing text messages to

  Plaintiff for any reason.”). Clearly, Plaintiff had no reason to even suspect that Defendant had

  Plaintiff’s contact information, let alone the willingness to target Plaintiff with unlawful marketing

  text messages. Yet, nevertheless, Defendant proceeded with the complained of unlawful text

  message marketing campaign. The fact that, despite Plaintiff having registered her telephone

  number on the National Do-Not-Call Registry in 2017, Plaintiff received unlawful marketing text

  messages from Defendant gives assurance that a substantial likelihood that Defendant will

  continue its unlawful marketing campaign exists and, as such, the injunctive relief sought by

  Plaintiff is appropriate.




                                                                                                                PAGE | 8 of 10
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-60060-RS Document 24 Entered on FLSD Docket 06/22/2020 Page 9 of 10



                                                       CONCLUSION

          19.      Plaintiff has satisfied the Rule 8 requirement by alleging a short and plain statement

  of the claim showing that she (Plaintiff) is entitled to relief and should not have her lawsuit short

  circuited at the first stage of the proceedings. Plaintiff alleged sufficient facts that Defendant sent

  two or more unsolicited marketing/promotional messages to Plaintiff, despite Plaintiff registering

  her telephone number with the National Do-Not-Call Registry on May 20, 2017, the likes of which

  began on or about October 5, 2019. Plaintiff’s complaint contains cognizable legal theories and

  sufficient facts to support cognizable legal claims. Thus, Defendant’s Motion to Dismiss [D.E. 14]

  should be denied.

          WHEREFORE, Plaintiff asks this Court to deny Defendant’s objectively frivolous Motion to

  Dismiss, and in so doing, award Plaintiff attorneys’ fees and cost for having to respond to the same.

          DATED: June 22, 2020

                                                                 Respectfully Submitted,

                                                                  /s/ Thomas J. Patti                                    .
                                                                 JIBRAEL S. HINDI, ESQ.
                                                                 Florida Bar No.: 118259
                                                                 E-mail:    jibrael@jibraellaw.com
                                                                 THOMAS J. PATTI, ESQ.
                                                                 Florida Bar No.: 118377
                                                                 E-mail:    tom@jibraellaw.com
                                                                 The Law Offices of Jibrael S. Hindi
                                                                 110 SE 6th Street, Suite 1744
                                                                 Fort Lauderdale, Florida 33301
                                                                 Phone:     954-907-1136
                                                                 Fax:       855-529-9540

                                                                 COUNSEL FOR PLAINTIFF




                                                                                                                PAGE | 9 of 10
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-60060-RS Document 24 Entered on FLSD Docket 06/22/2020 Page 10 of 10



                                         CERTIFICATE OF SERVICE

         The undersigned certifies that on June 22, 2020, the forgoing was electronically via the

  Court’s CM/ECF system on all counsel of record.



                                                                      /s/ Thomas J. Patti                               .
                                                                     THOMAS J. PATTI, ESQ.
                                                                     Florida Bar No.: 118377




                                                                                                             PAGE | 10 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
